Citation Nr: 9920684	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1971 to 
April 1973.  The veteran also had several periods of inactive 
duty for training, including a period in November 1992.

The Board of Veterans' Appeals (Board) finds that a brief 
procedural discussion of the veteran's claim is in order.

This matter initially came before the Board from a December 
1994 rating decision by the Department of Veterans Affairs 
(VA) Atlanta, Georgia, Regional Office (RO), which denied 
entitlement to service connection for scleroderma.  This 
matter was subsequently remanded by the Board in August 1997.

A decision by the Board, concerning the issue now on appeal, 
was prepared and dated on November 13, 1998.  Prior to the 
dispatch of the decision, correspondence was received in 
which the veteran requested that he be afforded a hearing 
before a member of the Board to take place in Washington, 
D.C.  

To ensure that due process was served, the veteran was 
scheduled for a hearing to be held before a different Board 
member than the one that issued the November 13, 1998, 
decision.  The hearing was scheduled to take place in 
Washington, D.C.
on April 13, 1999.

It is noted that the evidence of record also contains a copy 
of a letter dated on April 15, 1999, and shown to have been 
signed by the Chairman of the Board.  In pertinent part, this 
letter, addressed to United States Senator Max Cleland, 
indicated that if the veteran appeared for the above-
mentioned hearing scheduled for April 13, 1999, the Board's 
November 13, 1998, decision would be vacated and a new 
decision would then be promulgated by the Board.  The veteran 
did appear for the hearing scheduled for April 13, 1999, 
which was conducted by the signatory of this decision, and 
the transcript has been associated with the evidence of 
record.  

Under 38 C.F.R. § 20.904(a)(3) (1998) a Board decision may be 
vacated at any time upon request of the appellant or his or 
her representative, or on the Board's own motion, when there 
was a prejudicial failure to afford the appellant a personal 
hearing.  In this case, as indicated above, the veteran's 
request for a Board hearing was not acknowledged.

Accordingly, the November 13, 1998, Board decision was 
vacated on May 28, 1999, and is now before the member of the 
Board that presided at the April 1999 Board hearing for de 
novo review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  Currently shown scleroderma is not demonstrated to be 
related to an inservice injury resulting from exposure to 
cold weather.


CONCLUSION OF LAW

Scleroderma is not reasonably shown to have resulted from an 
injury incurred in a period of military service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
as a result of exposure to cold weather during a period of 
training in the Army Reserves in November 1992, he incurred a 
"cold injury" from which he developed scleroderma.

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for scleroderma is 
plausible, or well grounded, within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The relevant facts have been 
properly developed, and, accordingly, the statutory 
obligation of the VA to assist in the development of the 
appellant's claim has been satisfied.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  In 
the case at hand, however, the veteran is contending that his 
scleroderma had its origins during a period of inactive duty 
for training.  Controlling statute, 38 U.S.C.A. § 101(24) 
(West 1991) provides in pertinent part, that active military 
service includes "any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty 
[emphasis added]."  Therefore, the question on appeal is 
more narrowly defined as whether an injury incurred during 
such service resulted in scleroderma, and not the broader 
question of whether a disease or disorder had its origins in 
service or could be presumed to have occurred therein.  As 
such, any regulations pertaining to a presumptive period for 
the onset of scleroderma are not for application in this 
matter.

Service records dated in 1993 and 1994 from the veteran's 
reserve training included a July 1993 Report of Medical 
Examination which noted a questionable history of Raynaud's 
phenomenon.  Physical profiles dated in January and March 
1994 noted diagnoses of possible and probable scleroderma, 
respectively.  The profiles indicated that the veteran must 
wear gloves in cold weather and avoid exposure to 
temperatures less than 40 degrees.  A clinical record dated 
in September 1993 revealed that the veteran was under the 
care of a civilian rheumatologist for scleroderma and 
Raynaud's phenomenon.  The record revealed that the veteran 
was prescribed medication for symptoms of bilateral swollen 
digits, swelling, and painful thick fingertips.

A DA Form 1379, U.S. Army Reserve Components, Unit Record of 
Reserve Training, shows that for the month of November 1992, 
the veteran was scheduled to attend drills on the 13th, 14th, 
and 15th of November.  In addition, a statement from the 
veteran's unit administrator dated in June 1994 certified 
that the veteran attended a drill for weapons qualification 
and range firing on November 14 and November 15, 1992.  

A DA Form 2173, Statement of Medical Examination and Duty 
Status, completed in April 1995, revealed that the veteran 
was on inactive duty training November 14 and 15, 1992.  The 
duty status report, completed by the above-mentioned unit 
administrator, indicated that the veteran had complained that 
his hands were cold.  The report further indicated that 
"[p]ersonnel were required to stay overnight in the cold and 
perform duties during the early morning hours while frost was 
still on the ground."

The April 1995 statement of medical examination noted that 
the veteran was examined in February 1993 on an outpatient 
basis by a private physician for a disease reportedly 
incurred on November 14, 1992.  A letter from the private 
physician who completed said form, Dr. Austin, was attached 
thereto in order to clarify events leading to the veteran's 
diagnosis of scleroderma.  Such letter revealed that the 
veteran contacted the physician in December 1992, with 
complaints of intermittent pain and swelling of both hands.  
A diuretic was prescribed in January 1993 for swelling, and 
the veteran was seen by the physician in February 1993, at 
which time arthropathic changes in both hands were noted, and 
an elevated antinuclear antibody (ANA) count was found.  
Thereafter, subsequent to consultations with several 
physicians, the veteran was diagnosed with scleroderma, and 
has received treatment for the management of his symptoms 
since that time.

Private treatment records dated from April to July 1993 
revealed treatment for cold discomfort, erythema, and 
Raynaud's Disease.  A March 1993 letter from a private 
rheumatologist, Dr. Gupta, to the above-mentioned Dr. Austin, 
also a rheumatologist, indicated that an evaluation of the 
veteran was conducted in March 1993, at which time it was 
noted as history that the veteran was physically well until 
November 1992 when the veteran noticed swelling of both hands 
with symptoms compatible with Raynaud's phenomenon.  An 
elevated ANA count was found at that time.  The possibility 
of a diagnosis of scleroderma was noted to have been 
emphasized with the veteran at the time of the examination, 
although other autoimmune disorders were also discussed and 
not ruled out.

A May 1993 letter from Dr. Gupta indicated that the veteran 
is being treated by said rheumatologist for an autoimmune 
disorder, associated with marked fatigue, weakness and 
Raynaud's disorder.  A request that the veteran be excused 
from military training due to his condition was included in 
the letter.

Treatment records from an additional private non-VA 
physician, Dr. Goldman, revealed descriptions and assessments 
relative to scleroderma in monthly office visits from October 
1993 to June 1994.  An October 1993 record listed, in a 
history of present illness, that there had been occupational 
exposure to organic solvents, since approximately 1980.  The 
history, as provided by the veteran, further noted getting 
cold at a rifle range in November 1992, for which the veteran 
took a warm bath.  Thereafter, the veteran noticed changes in 
pigmentation, swelling, and the onset of Raynaud's syndrome.  
A report of clinical testing noted to have been ordered by 
Dr. Goldman, and dated in October 1993, shows that an ANA 
pattern, most frequently shown in patients with scleroderma, 
was present.  An office visit record dated October 1994 from 
Dr. Goldman, noted that the veteran will be participating in 
physical training for the reserves, and indicated that such 
physician, "impressed upon him the need to dress and stay 
warm."  A letter from the same physician, dated in May 1995, 
stated that the veteran's first episode of severe cold 
exposure was during November 14 and 15, 1992, at which time 
the veteran was participating in reserve duty at the rifle 
range.  The letter revealed the prognosis that the veteran's 
illness has developed into "classic systemic sclerosis" and 
that the veteran is permanently disabled as a result.

Two lay statements associated with the claims file, and dated 
in May 1994, revealed assertions to the effect that while 
participating in training drills with the veteran on November 
14, 1992, the veteran complained of feeling cold.

A November 1994 VA examination revealed a diagnosis of 
chronic moderate scleroderma per history of the patient with 
positive clinical and laboratory findings on examination.  
The veteran provided a history of developing coldness of the 
feet and hands with generalized swelling while stationed at 
Fort Benning in 1992.  The examination did not provide an 
opinion as to whether or not the claimed exposure to cold 
during inactive duty for training was an "injury" to which 
could be attributed the onset of the veteran's currently 
diagnosed scleroderma, or whether the veteran's varied 
symptomatology relating to an autoimmune disorder most likely 
reflects a natural progression of his connective tissue 
disease regardless of any cold exposure.  Therefore, the 
Board remanded this matter in August 1997 in order that 
another VA examination be scheduled and to afford the veteran 
another opportunity to submit additional evidence.

A letter was submitted in September 1997 from Dr. Goldman 
which revealed the statement that the veteran's scleroderma 
began after the veteran suffered injury from the cold weather 
while at the rifle range in November 1992.

A November 1997 VA examination included diagnoses of systemic 
sclerosis of scleroderma affecting dermatic skin of the 
fingers and hand, scleroderma, and hyperpigmented patches of 
the face.  An opinion that the veteran developed scleroderma 
in 1992, with involvement of the hands and face being noted 
was also included.  It is pointed out that the veteran's 
claims folder was not made available to the examining 
physician.

An addendum to the November 1997 examination, dated in March 
1998, stated that the claims file was made available for 
review.  The examiner also reviewed and set forth in his 
report the veteran's medical history.  The question posed to 
the examiner was that of whether cold exposure in November 
1992 was an "injury" to which could be attributed the onset 
of the veteran's currently diagnosed scleroderma, or whether 
the veteran's varied symptomatology relating to an autoimmune 
disorder most likely reflected a natural progression of his 
connective tissue disease, regardless of any cold exposure.  
The examiner responded that the veteran had systemic 
sclerosis.  The examiner opined that the veteran's 
scleroderma has no relation to a cold injury incurred in 
November 1992.  The examiner commented that while the veteran 
has been exposed to cold weather in service, the development 
of scleroderma has no relation to any cold injury and that 
the cause of scleroderma is unknown.

Additional evidence of record includes the transcript 
associated with the veteran's April 1999 hearing before a 
member of the Board in Washington, D.C.  The veteran 
testified that he did not incurred a cold weather injury 
during his period of active duty between 1971 and 1973, but 
that he initially experienced such an injury during active 
duty for training, specifically, rifle training at Fort 
Benning, Georgia, in November 1992.  The veteran noted that 
during the training it was extremely cold, that he spent the 
entire weekend out in the field, and that he slept in a tent.  
The veteran also indicated that his cold injury affected his 
entire body, including his feet and hands.  He added that he 
was treated for this cold injury initially by a private 
physician, Dr. Austin, but that this visit was not around the 
period of the exposure.  The veteran stated that Dr. Austin 
had never informed him why he had scleroderma.  The veteran 
further testified that he receives treatment every three or 
six months at the Dublin VA Medical Center.  He added that 
Drs. Goldman, Austin, and Banks had all attributed his 
scleroderma to cold weather exposure.  

The Board points out that while the veteran is competent to 
describe the symptoms associated with his claimed 
scleroderma, a diagnosis and an analysis of the etiology 
regarding such symptoms requires competent medical evidence 
and cannot be evidenced by the appellant's lay testimony.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
personal opinion as to the etiology of the scleroderma cannot 
be competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu, supra.  Moreover, the veteran, as a 
lay person, is not competent to relay medical information 
provided by a physician.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it [i]s through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, at 77 (1995).

Submitted as evidence during the course of the April 1999 is 
a letter from Dr. Austin, dated in November 1997.  Dr. Austin 
noted that he was the veteran's family physician, and that 
the veteran visited his office in January 1993 complaining of 
persistent pain and swelling of the hands.  The physician 
pointed out that the veteran had informed him that these 
symptoms began after he was exposed to cold weather during 
rifle training in November 1992, and that because his 
condition seemed to be worsening, the veteran sought medical 
attention.  Dr. Austin further indicated that, following 
numerous tests, it was determined that the veteran had 
developed scleroderma.  

By means of a letter dated in August 1998 from the veteran to 
the RO, the veteran noted that when he incurred his cold 
injury he was then taking part in a 3-day drill which 
included traveling one hundred miles from his home station, 
located in Macon, Georgia, to Fort Benning, Georgia.  He 
added that he should have been on active duty for training 
with orders, but, in order to save time, paperwork, and 
money, this was not done.  

A VA outpatient treatment record, dated in August 1998, shows 
that the veteran was seen by a VA physician assistant.  The 
record noted that the veteran was diagnosed with sclera 
derma/systemic sclerosis several years ago.  The record also 
indicated that the veteran's history reports while on active 
duty he was totally normal, symptom free, and then sustained 
a cold weather injury.  The veteran was noted to have 
informed the examiner that after his injury, he gradually 
developed a Raynaud's type phenomenon, which only affected 
his hands.  This symptomatology was noted to have later 
turned more progressive and he was diagnosed with sclera 
derma.  The veteran, it is noted, posed the following 
question to the physician assistant:  "Could the cold 
weather injury have caused an immune response or an 
autoimmune response that caused his body to release 
antibodies which in [turn] caused or help[ed] cause him to 
come down with [scleroderma]"?  The physician assistant 
answered that, because of the complex nature of the question, 
it should be referred to an immunologist in order to receive 
a proper answer.  The physician assistant did point out that 
the fact that the veteran did receive a cold weather injury 
in the military and later Raynaud's tended to show a pattern.  
He added that whether the internal disease (scleroderma) was 
absent or present and just not detected at that time is also 
another issue.  The physician assistant concluded by noting 
that if the veteran did receive a cold weather injury while 
in the military, and this is proven, and the patient did 
subsequently develop Raynaud's and then later sclera derma, 
that there is a possibility that these are related; however, 
the physician added that I can neither prove nor disprove the 
same.  

Also shown to be of record is a letter dated in April 1999 
from Dr. Goldman.  Dr. Goldman stated that the veteran was a 
patient of his with scleroderma and that his illness began 
after, in effect, incurring a cold injury when he was on the 
rifle range in November 1992.  The physician added that the 
veteran believed that his cold injury was the cause of his 
scleroderma.  Dr. Goldman further stated that "[s]cleroderma 
is an illness of unknown etiology and certainly this is 
possible."  

The veteran is also shown to have submitted climatological 
data for the vicinity of Columbus, Georgia in support of his 
claim.  This data reflects both temperature ranges as well as 
amount of precipitation for November 1992.  Regarding 
temperature, the submitted material indicates that for 
November 1992, high temperatures were noted to be in the mid-
60's with lows in the low 30's.  In addition, the supplied 
information revealed that no precipitation was shown to have 
accumulated on November 14, 1992, the date in which the 
veteran has asserted that he incurred a cold injury.  See VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, received by VA in August 1994.  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
scleroderma.  The evidence reveals that the veteran developed 
symptoms in 1992 which were attributed to an eventual 
diagnosis of scleroderma.  Letters from private physicians 
have further placed the onset of the veteran's symptoms in 
November 1992, and have noted an episode of cold exposure 
while the veteran was participated in reserve training as the 
onset of a chronology of symptoms which developed into 
scleroderma.  Nonetheless, the private medical evidence of 
record does not include an opinion, with supportive reasoning 
based on an entire review of the claims file, which serves to 
attribute the veteran's scleroderma to the cold injury in 
question.  In other words, there is no indication in the 
above-mentioned private physician statements/opinions that 
either of the physicians formed his opinion as to service 
connection on a basis separate from the veteran's recitation 
of his own medical history and background service.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993) and Reonal v. Brown, 
5 Vet. App. 458 (1993).  Also, the VA examiner who completed 
the above-mentioned examination report addendum dated in 
March 1998, after a review of the entire record, concluded 
that the incurrence of a cold injury has no relation to the 
development of the veteran's scleroderma, the cause of which 
was noted to be unknown.  Insofar as the opinion of the VA 
examiner is found to have more probative value than the 
references by other physicians to scleroderma following the 
reported history of cold exposure, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for scleroderma.  As such the claim is denied.

ORDER

Entitlement to service connection for scleroderma is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 


